             Case 1:18-cv-02709 Document 1 Filed 11/20/18 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA


 KNIGHT FIRST AMENDMENT
 INSTITUTE AT COLUMBIA UNIVERSITY
       475 Riverside Drive, Suite 302
       New York, NY 10115
                                                                            18-2709
                                                          Civil Action No. __________
                Plaintiff,

        v.

 CENTRAL INTELLIGENCE AGENCY
      Washington, DC 20505

 DEPARTMENT OF JUSTICE
      950 Pennsylvania Ave., NW
      Washington, DC 20530

 NATIONAL SECURITY AGENCY
      Fort George G. Mead
      Maryland 207550-6000

 OFFICE OF THE DIRECTOR OF
 NATIONAL INTELLIGENCE
      Washington, DC 20511

 DEPARTMENT OF STATE
      2201 C St., NW
      Washington, DC 20520

                Defendants.


                             COMPLAINT FOR INJUNCTIVE RELIEF

                                       INTRODUCTION

       1.      This lawsuit under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

concerns the recent killing of Jamal Khashoggi—a journalist, a U.S. resident, a Saudi national, and

a prominent critic of Saudi Arabia’s current government—and seeks the immediate release of

agency records concerning Defendants’ compliance or non-compliance with the “duty to warn”

set out in Intelligence Community Directive 191 (“Directive 191”).
             Case 1:18-cv-02709 Document 1 Filed 11/20/18 Page 2 of 8



       2.      According to news reports, a team dispatched by the Saudi government killed

Khashoggi in the Saudi consulate in Istanbul on October 2, 2018. Saudi prosecutors have said that

Khashoggi was tied up, injected with an overdose of sedatives (or strangled, according to earlier

accounts), and then dismembered. The CIA has reportedly concluded that Saudi Crown Prince

Mohammed bin Salman personally ordered Khashoggi’s killing.

       3.      Before    the   killing,   U.S.   intelligence   agencies   apparently   intercepted

communications in which Saudi officials discussed a plan to capture Khashoggi. It is not publicly

known precisely what the agencies learned from these communications, or what steps the agencies

took to warn Khashoggi of the threat to him. However, Directive 191 provides that, when an

Intelligence Community (“IC”) element acquires information indicating an impending threat of

intentional killing, serious bodily injury, or kidnapping directed at a person, the element must

“warn the intended victim or those responsible for protecting the intended victim, as appropriate.”

Directive 191 further obligates IC elements to “document and maintain records” on any actions

taken pursuant to that duty. Directive 191, § 13.

       4.      Plaintiff Knight First Amendment Institute at Columbia University submitted FOIA

requests on October 19, 2018 to the Central Intelligence Agency (“CIA”), the Federal Bureau of

Investigation (“FBI”), the National Security Agency (“NSA”), the Office of the Director of

National Intelligence (“ODNI”), and the Department of State (“DOS”). The requests sought

records concerning whether the Defendants learned of the threat to Khashoggi before the events

of October 2, 2018, what they learned, whether they considered their obligations under Directive

191, and whether they complied with those obligations.
             Case 1:18-cv-02709 Document 1 Filed 11/20/18 Page 3 of 8



       5.      Plaintiff has commenced this action because only one of the Defendants has granted

its request for expedited processing, and because none of the Defendants has released records in

response to the requests.

                                JURISDICTION AND VENUE

       6.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B) and

28 U.S.C. § 1331.

       7.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B).

                                            PARTIES

       8.      The Knight First Amendment Institute at Columbia University (“Knight Institute”)

is a New York not-for-profit corporation based at Columbia University that works to preserve and

expand the freedoms of speech and the press through strategic litigation, research, and public

education. Public education is essential to the Knight Institute’s mission. Obtaining information

about government activity, analyzing that information, and publishing and disseminating it to the

press and public are among the core activities the Knight Institute was established to conduct. The

Knight Institute is a “person” within the meaning of 5 U.S.C. § 551(2)

       9.      The CIA is an “agency” within the meaning of 5 U.S.C. § 552(f). The CIA has

possession and control over some or all of the requested records.

       10.     The Department of Justice (“DOJ”) is an “agency” within the meaning of 5 U.S.C.

§ 552(f). The FBI is a component of the DOJ. The DOJ and its component the FBI have possession

and control over some or all of the requested records.

       11.     The NSA is an “agency” within the meaning of 5 U.S.C. § 552(f). The NSA has

possession and control over some or all of the requested records.
                Case 1:18-cv-02709 Document 1 Filed 11/20/18 Page 4 of 8



         12.     The ODNI is an “agency” within the meaning of 5 U.S.C. § 552(f). The ODNI has

possession and control over some or all of the requested records.

         13.     The DOS is an “agency” within the meaning of 5 U.S.C. § 552(f). The DOS has

possession and control over some or all of the requested records.

                                   FACTUAL ALLEGATIONS

                                         The FOIA Requests

          14.    On October 19, 2018, the Knight Institute submitted FOIA requests to all

Defendants seeking records relating to Jamal Khashoggi and the IC’s “duty to warn.”1

         15.     The requests sought the following documents:

                 (1) All procedures or guidance for determining whether to warn, or for
                 delivering a warning to, an intended victim or those responsible for
                 protecting the intended victim, pursuant to Directive 191;

                 (2) All records concerning the duty to warn under Directive 191 as it relates
                 to Jamal Khashoggi, including any records relating to duty to warn actions
                 taken with respect to him;

                 (3) All records concerning any “issue aris[ing] among IC elements”
                 regarding a determination to warn Jamal Khashoggi or waive the duty to
                 warn requirement, or regarding the method for communicating threat
                 information to him. See Directive 191, § G.1.

         16.     The request submitted to ODNI also sought the following documents:

                 (4) All records relating to any dispute referred to the DNI regarding a
                 determination to warn Jamal Khashoggi or waive the duty to warn
                 requirement, or regarding the method for communicating threat information
                 to him. See Directive 191, § G.2.

          17.    The Knight Institute requested expedited processing of the requests on the ground

that it is an organization “primarily engaged in disseminating information” and there is a

“compelling need” for the records sought because they contain information “urgent[ly]” needed to


   1
       True and correct copies of these requests are attached hereto as Exhibit A.
             Case 1:18-cv-02709 Document 1 Filed 11/20/18 Page 5 of 8



“inform the public concerning actual or alleged Federal Government Activity.” 5 U.S.C.

§ 552(a)(6)(E)(v)(II).

       18.     The Knight Institute requested a waiver of document search, review, and

duplication fees on the grounds that (a) disclosure of the requested records is in the public interest

and is “likely to contribute significantly to public understanding of the operations or activities of

the government and is not primarily in the commercial interest of the requester,” 5 U.S.C.

§ 552(a)(4)(A)(iii); (b) the Knight Institute is a “representative of the news media” within the

meaning of FOIA and the records are not sought for commercial use, 5 U.S.C.

§ 552(a)(4)(A)(ii)(II); and (c) the Knight Institute is an “educational . . . institution” whose

purposes include “scholarly . . . research” and the records are not sought for commercial use,

5 U.S.C. § 552(a)(4)(A)(ii)(II).

                                         Agency Responses

       19.     By letter dated October 23, 2018, the ODNI acknowledged receipt of the Knight

Institute’s request to it and assigned it reference number DF-2019-0032. The ODNI denied the

Knight Institute’s request for expedited processing but granted the Knight Institute’s request for a

fee waiver. The Knight Institute submitted an administrative appeal to the ODNI challenging the

agency’s denial of expedited processing on November 2, 2018, but has yet to receive a decision.

To date, the ODNI has not released any records responsive to the Knight Institute’s request.

       20.     By letter dated October 26, 2018, the CIA acknowledged receipt of the Knight

Institute’s request and assigned it reference number F-2019-00158. The CIA denied the Knight

Institute’s request for expedited processing but granted the Knight Institute’s request for a fee

waiver. The Knight Institute submitted an administrative appeal to the CIA challenging the
             Case 1:18-cv-02709 Document 1 Filed 11/20/18 Page 6 of 8



agency’s denial of expedited processing on November 2, 2018, but has yet to receive a decision.

To date, the CIA has not released any records responsive to the Knight Institute’s request.

       21.     By letters dated October 30, 2018, the FBI acknowledged receipt of the Knight

Institute’s request and assigned it reference number 1420624-000. The FBI denied the Knight

Institute’s request for expedited processing and stated that it had not reached a decision regarding

the Knight Institute’s request for a fee waiver.

       22.     On November 2, 2018, the Knight Institute submitted an administrative appeal to

the DOJ Office of Information Policy (“OIP”) challenging the FBI’s denial of expedited

processing. By letter dated November 9, 2018, the OIP affirmed that denial. To date, the FBI has

not released any records responsive to the Knight Institute’s request.

       23.     By letter dated October 31, 2018, the DOS acknowledged receipt of the Knight

Institute’s request and assigned it reference number F-2019-00752. The DOS granted the Knight

Institute’s request for expedited processing and a fee waiver. To date, the DOS has not released

any records responsive to the Knight Institute’s request.

       24.     By letter dated November 8, 2018, the NSA acknowledged receipt of the Knight

Institute’s request and assigned it reference number 105522. The NSA denied the Knight

Institute’s request for expedited processing but did not address the Knight Institute’s request for a

fee waiver. To date, the NSA has not released any records responsive to the Knight Institute’s

request.

                                     CAUSES OF ACTION

       25.     Defendants’ failure to make records responsive to Plaintiff’s requests promptly

available violates FOIA, 5 U.S.C. § 552(a)(3)(A), and Defendants’ corresponding regulations.
               Case 1:18-cv-02709 Document 1 Filed 11/20/18 Page 7 of 8



       26.      Defendants’ failure to process Plaintiff’s requests as soon as practicable violates

FOIA, 5 U.S.C. § 552(a)(6)(E)(iii), and Defendants’ corresponding regulations.

       27.      The failure of Defendants CIA, DOJ, NSA, and ODNI to grant Plaintiff’s request

for expedited processing violates FOIA, 5 U.S.C. § 552(a)(6)(E), and Defendants’ corresponding

regulations.

       28.      Defendant DOJ’s and Defendant NSA’s failure to grant Plaintiff’s request for a

waiver of search, review, and duplication fees violates FOIA, 5 U.S.C. § 552(a)(4)(A)(ii)(II), (iii),

and Defendants’ corresponding regulations.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court:

       A.       Order Defendants to conduct a thorough search for records responsive to Plaintiff’s

                requests;

       B.       Order Defendants immediately to process any responsive records for release;

       C.       Enjoin Defendants from charging Plaintiff search, review, and duplication fees

                relating to the requests;

       D.       Award Plaintiff its reasonable costs and attorney’s fees incurred in this action; and

       E.       Grant such other and further relief as the Court may deem just and proper.



                                                   Respectfully submitted,

                                                    /s/ Jameel Jaffer
                                                   Jameel Jaffer (MI0067)
                                                   Ramya Krishnan
                                                   Alex Abdo
                                                   Adi Kamdar (application for bar admission
                                                     pending)
                                                   Knight First Amendment Institute
                                                     at Columbia University
           Case 1:18-cv-02709 Document 1 Filed 11/20/18 Page 8 of 8



                                       475 Riverside Drive, Suite 302
                                       New York, NY 10115
                                       (646) 745-8500
                                       jameel.jaffer@knightcolumbia.org

                                       Counsel for the plaintiff
November 20, 2018
